department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun se ‘7 ep lasts legend taxpayer a ira x financial_institution a date amount m date ira y dear this is in response to your letters dated date date and date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a maintained an individual_retirement_account ira ira x with financial_institution a taxpayer a asserts that on date taxpayer a received a distribution of amount m from ira x taxpayer a asserts that her failure to accomplish a rollover of amount m within the 60-day period prescribed by sec_408 of the code was due to the serious medical illness of the taxpayer's elderly mother for whom the taxpayer was the principal caregiver and caretaker page on date taxpayer a closed ira x because she feared financial_institution a’s investments would soon fail taxpayer a intended to rollover amount m into a more secure fdic protected account during the 60-day rollover period taxpayer a’ sec_91 year-old mother became critically ill and was placed on life support it became necessary for taxpayer a to provide care for her taxpayer a attests that she was involved in her mother’s care full-time seven days per week as a representative guardian and overseer of her mother’s medical_care taxpayer a asserts that her primary caregiver duties during the 60-day period resulted in her inability to attend to her financial affairs approximately days after the 60-day period taxpayer a completed a rollover_contribution of amount m on date by contributing amount m into ira y taxpayer a has submitted documentation confirming the time period and severity of the medical_condition of taxpayer a’s mother taxpayer a has not used amount o for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount m contained in sec_408 of the code the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if page i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 d sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check page whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with her assertion that her failure to accomplish a rollover of amount m within the day period prescribed by sec_408 of the code was due to the serious medical illness of the taxpayer's elderly mother for whom the taxpayer was the principal caregiver and caretaker therefore pursuant to sec_408i of the code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m provided all other requirements of code sec_408 except the 60-day requirement are met the service will treat taxpayer a's date contribution of amount m to ira y as a rollover_contribution within the meaning of code sec_408 please note that pursuant to code sec_408 this ruling letter does not authorize the rollover of the code sec_401 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter_ruling is sent to your authorized representative pursuant to the provisions of a power_of_attorney on file in this office page if you wish to inquire about this ruling please contact all correspondence to se t ep ra t3 please address sincerely yours louw v frances v sloary manager mployee plang technical group enclosures deleted copy of ruling letter notice of intention to disclose
